                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEVI GUPTON,                                    :
          Plaintiff,                            :
                                                :                    CIVIL ACTION
             v.                                 :                    NO. 17-3987
                                                :
CITY OF PHILADELPHIA, et al.,                   :
           Defendants.                          :

                                            ORDER

      AND NOW, this 14th day of February, 2019, upon consideration of Defendants’ Motion

to Dismiss the Amended Complaint (ECF No. 14) and the Response in Opposition thereto (ECF

No. 18), it is hereby ORDERED as follows:

      1. Defendants’ Motion to Dismiss is GRANTED.

      2. The Amended Complaint is DISMISSED without prejudice.

      3. Plaintiff is given leave to file a second amended complaint within forty-five days

          from the filing of this Order. Any second amended complaint should not reassert the

          same claims raised in the Complaint or Amended Complaint. Upon the filing of a

          second amended complaint, the Clerk shall not make service until so ORDERED.

      4. The Clerk of Court is DIRECTED to send Plaintiff a blank form complaint to be

          used by a prisoner filing a civil rights action bearing the civil action number for this

          case. Plaintiff may use this form to prepare his second amended complaint.

      5. If Plaintiff fails to file a second amended complaint within the time specified herein,

          his case may be dismissed for failure to prosecute without further notice.


                                                     BY THE COURT:


                                                     /s/ C. Darnell Jones, II
                                                     C. DARNELL JONES, II           J.
